Interim Decision #2658

MATTER OF KONISHI
In Deportation Proceedings
A-19807195
Decided by Board July 5, 1978
Self-employed professional artist does not qualify for exemption from the labor certification requirements of section 212(a)(14) as an investor where Investment" consists
solely of an inventory of his own paintings along with the furnishings for a one-man
gallery because the gallery is the mere conduit for the sale of the products of the alien's
own labor and no showing is made that the "business" would expand job opportunities so
as to offset any adverse impact of his employment.
CHARGE:
Order: Act of 1952--Section 241(a)(8)
remained longer

U.S.C. 1251(n)(2)}—Nonimmigrant visitor—

ON BEHALF OF SERVICE:
Sabri 1Candah, Acting
Appellate Trial Attorney

013 BEHALF OF RESPONDENT:
Jack Wasserman. Esquire
1'107 H Street, N. W.
Washington, D.C. 20006
William J. Lawler, Esquire
615 Montgomery Street
Suite 320
San Francisco, California 94111

Philip P. Leadbetter
Trial Attorney

BY: Maniatis, Acting Chainnam Appleman, Maguire, and Farb, Board Members

The respondent appeals from the decision of an immigration judge,
dated March 18, 1977, in which he found the respondent deportable as

charged, denied his application for adjustment of status, and granted
him the privilege of voluntary departure. The appeal will be dismissed.
The respondent is a 29- year- old native and citizen of Japan who
entered the United States on February 19, 1973, as a nonimmigrant
visitor for pleasure. His status was adjusted to that of a student and he
was authorized to remain until June 29, 1975. On July 14, 1976, the
District Director denied the respondent's application for adjustment of
status and granted him voluntary departure until August 14, 1976. At
his deportation hearing before the immigration judge, the respondent
admitted the allegations of fact contained in the Order to Show Cause
and conceded deportability. The only issues on appeal concern his appli549

0.4,

✓

7r LiVtAl

cation for adjustment of status, pursuant to section 245 of the Immigration and Nationality Act, 8 U.S. C. 1255.
The respondent seeks adjustment of status as a nonpreference immigrant. He intends to work in the United States and the provisions of
section 212(a)(14) of the Act, 8 U.S.C. 1182(a)(14), therefore, apply to
him. The respondent, however, maintains that he is exempt from the
labor certification requirement of section 212(a)(14) as an "investor"
within the contemplation of 8 C.F. R. 212.2(b)(4).
The burden of proof to establish a claim of "investor" rests upon the
alien. The evidence must be unambiguous and any doubts will be resolved against the "investor" claimant. Matter of Khan, Interim Deci-

sion 2565 (BIA 197'7); Matter of Shaw, Interim Decision 2525 (BIA
1976); Matter of Ahmad, Interim Decision 2316 (ETA 1974).
The immigration judge denied the respondent's application for adjustment on the ground that he has not submitted satisfactory evidence
of the claimed investment and also as a matter of discretion. Upon our
review of the record, we are convinced that the immigration judge's
decision was correct.
The respondent alleges an investment of over $10,000 in his occupation as an artist. He has submitted a list of expenditures in connection
with the opening of a showroom for his paintings totaling $9,674.06. He
also alleges a current inventory of $30,865 in finished paintings that are
up for sale. Of this figure, $2,780 is claimed to be an expenditure for the
materials used in creating the paintings. We need not, however, decide
whether these figures are to be computed into the total investment.
The respondent has admitted that he has no employees. Although he
claims that he is not in competition with the American labor market, we
are not convinced that his investment expands job opportunities as
contemplated by Congress. See Matter of Ruangswang, Interim Decision 2546 (BIA 1976); Matter of Heitland, 14 I. & N. Dec_ 563 (MA
1974).
In Heitland, supra, we developed a "test concerning substantial in-

vestment":
The investment either must tend to expand job opportunities and thus offset any
adverse impact which the alien's employment may have on the market for jobs, or must
be of any amount adequate to insure, with sufficient certainty, that the alien's primary
function with respect to the investment and with respect to the economy will not be as a

skilled or unskilled laborer.

This "test" was repeated in slightly different language in
R-uangswang, supra:
8 C.F.R. 212.2(b)(4) was amended, effective October 7, 1976, to require an investment
of *40,000. The amendment has prospective effect only and, therefore, the present case is
considered under the regulation in effect at the time the application was made.

550

Interim Decision #2658
To qualify for investor status, the nature of the investment must be such that the
investor is spending his energies in the management of the investment, rather than in
performing labor which can be performed by a worker already in the United States,
unless the business expands job opportunities thereby offsetting any adverse impact on
the alien's own employment.

The fact that the respondent is a self-employed professional does not
remove him from competition with American artists. His full-time work,
either creating or selling his own paintings, is not merely incidental to
any business or investment, but is his primary function. This is not
within the concept of an investor as contemplated by Congress. The

respondent's investment in the furnishings of his one-artist "gallery" is a
mere conduit for the sale of the products of his own labor. His primary
activity is the creative one, not the management of a one-artist gallery.
Thus, we refuse to hold that the respondent, as a professional artist, is
outside the requirement of a labor certification intended by Congress to
protect the American labor force. The painting and selling of one's own
works of art is a form of labor and, therefore, section 212(a)(14) of the
Act is applicable. Inasmuch as the respondent has failed to show that his
investment expands job opportunities, so as to offset the adverse impact
of the respondent's own employment, we agree with the immigration
judge that he has not met his burden of proof with respect to his
"investor" claim. 2 Accordingly, the appeal will be dismissed.
ORDER: The appeal is dismissed.
FURTHER ORDER: Pursuant to the immigration judge's order the
respondent is permitted to depart from the United States voluntarily
within 30 days from the date of this order or any extension beyond that
time as may be granted by the District Director; and in the event of
failure so to depart, the respondent shall be deported as provided in the
immigration judge's order.

2 The respondent alleges that his business is still young and as soon as it grows to be
large enough to need extra labor he will hire other people. However, the future prospect
of expanding job opportunities is insufficient to support a current claim that his investment should exempt him from the labor certification requirement of seetinn 212(a)(14) of
the Act. Cf. Matter of Khan, Interim Decision 2565 (BIA 1977).

551

